                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

JASON B. JOHNS,                                        )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Civil No. 3:18-cv-00064
                                                       )       Judge Trauger
JEFF LONG, ET AL.,                                     )
                                                       )
       Defendants.                                     )

                                             ORDER

        On October 26, 2018, the magistrate judge issued a Report and Recommendation

(DE #21), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that the defendant’s Motion for Summary

Judgment (Docket No. 15) is GRANTED, and this case is DISMISSED with prejudice. Any

appeal from this ruling will not be certified as taken in good faith.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 13th day of November 2018.


                                                       ________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. District Judge
